Citation Nr: 1444613	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to service connection for a disability manifested by joint pains.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from May 1994 to October 1994 and from August 2005 to November 2006.  These matters are before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, these matters were remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The matter of service connection for a variously diagnosed psychiatric disability was previously remanded to schedule the Veteran for a VA examination to secure a medical opinion.  The examiner was asked to determine whether a diagnosis of PTSD was warranted and if so, to opine whether such is related to service.  The examiner was also asked to provide an opinion as to whether the Veteran's other psychiatric diagnoses, to include depressive disorder and major depressive disorder, were related to his service.  On December 2012 VA examination, the examiner diagnosed alcohol abuse and found that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner opined that the Veteran's mental conditions are not related to his service, but are instead a product of his alcohol abuse.  The Board finds that this opinion is inadequate for rating purposes.  Specifically, the examiner did not comment on VA treatment records which show an Axis I diagnosis of PTSD and explain why such diagnoses are no longer supported.   Additionally, the Board finds that the examiner's opinion was based, in part, on an inaccurate factual premise.  Specifically, the examiner appeared to suggest that the Veteran first sought psychiatric help in 2010 on account of his unemployment.  However, a review of the record reflects that the Veteran was actually seeking psychiatric help prior to this date.  Notably, in September 2007, less than one year after his discharge from service, the Veteran was diagnosed with major depressive disorder.  Accordingly, the Board finds that a supplementary medical opinion is warranted.

Regarding his claims for osteoporosis and a disability manifested by joint pain, the Veteran alleges that such are due to his service in Iraq.  The Board remanded for an examination to secure a medical opinion as to whether the Veteran's symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness, or as to the etiology of any diagnosed disorder.  The examiner was also asked to address whether the Veteran's joint pains are manifestations of his osteoporosis or whether the osteoporosis is limited to the spine.  On December 2012 VA examination, the examiner noted that the Veteran reported joint pain, but that there was a normal joints examination.  The examiner then opined that the diagnosed osteoporosis was less likely than not related to the Veteran's service because the cause of osteoporosis in men are low testosterone levels, hormone imbalances, low calcium, low vitamin D, thyroid conditions, smoking, or medications.  The Board finds that this opinion is inadequate in that the examiner does not address whether the Veteran's joint pains, which he is competent to report, are related to an undiagnosed illness or to a medically unexplained chronic multisymptom illness.  The examiner also did not address whether the joint pains are manifestations of his diagnosed osteoporosis or whether the osteoporosis is limited to the spine.  Additionally, the examiner did not fully explain the rationale for his opinion that osteoporosis was not due to service, other than to list causes of such disability.  For these reasons, a new VA examination to secure an adequate medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the disabilities on appeal.

2.  Thereafter arrange for the Veteran to be examined by an appropriate examiner to determine whether he has any psychiatric disability (to specifically include PTSD and major depressive disorder) that is related to his active service.  The entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50% or better probability) have a diagnosis of PTSD related to a corroborated stressor event in service (or based on a fear of hostile/terrorist activity)?  

If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis and comment on the Axis I diagnoses of PTSD in the treatment records.

The examiner is advised that the Veteran's stressor, related to rocket attacks against Camp Al Asad in March 2006, is conceded.

(b)  For each psychiatric disability entity other than PTSD diagnosed during the pendency of the appeal, opine whether such is at least as likely as not (a 50 % or better probability) etiologically related to the Veteran's service.  

The examiner should specifically opine as to whether the Veteran's diagnosis of major depressive disorder (noted in his treatment records) is at least as likely as not related to his service.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

3.  Then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any disability manifested by joint pains and osteoporosis.  The record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Indicate whether the Veteran has a chronic disability(ies) manifested by joint paints.  

(b)  As to any such joint disability found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate:

(i)  Whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service;

(ii)  Whether it is a manifestation of a medically unexplained chronic multisymptom illness (a diagnosed illness with conclusive pathophysiology or etiology).  It is noted that a diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained."

(c)  Indicate whether the Veteran's reported joint pains are manifestations of his osteoporosis or whether the osteoporosis is limited to the spine.

(d)  Indicate whether the Veteran's diagnosed osteoporosis is at least as likely as not (a 50% or better probability) related to the Veteran's military service.
The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

4.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



